Title: To James Madison from Richard Willson, 24 November 1805 (Abstract)
From: Willson, Richard
To: Madison, James


          § From Richard Willson. 24 November 1805, Washington. “Having very considerably impaired my Paternal Estate in the service of my Country when an Officer in the Revolutionary War and having a large Family to support on very scanty means, I am irresistibly impelled to solicit the President of the United States, through you Sir, for some appointment under the Government.
          “And as I have not the honor of your acquaintance, I must refer to Letters to the President from Robert Wright and Joseph H Nicholson Esquires in my favor for the appointment of Librarian to Congress and which Letters are in your possession.
          “Should further Testimonials of my capacity be necessary, the treasurer of the United States can give correct information of my promptitude, correctness and indefatigable attention to business.
          “The establishing of a Navy yard down the Bay is an event that appears to me must very soon take place, and I beg leave to solicit the appointment of Navy Agent, should the Establishment take place.”
        